Citation Nr: 0720839	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  98-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to an increased disability rating for 
neurodermatitis of the groin, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2003, the Board denied 
service connection for pes planus and an increased rating for 
neurodermatitis of the groin.  On further appeal, in November 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
set aside the Board's July 2003 decision and remanded the 
appeal for readjudication consistent with its order.   

The Board also notes that the veteran has completed another 
appeal, docket number 06-08 093, concerning an increased 
rating for hemorrhoids.  This document does not address that 
appeal; it will be addressed in a later decision.  See 
38 U.S.C.A. § 7107(a)(1) (West 2002); 38 C.F.R. § 20.900(b) 
(2006) (appeals considered in the order upon which they are 
entered on the docket).


REMAND

For the following reasons, the Board concludes that further 
evidentiary development is needed on both issues on appeal in 
order to comply with the Court's November 2006 order.  This 
will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Increased Rating - Neurodermatitis of the Groin

The Court concluded that the Board had erred because it did 
not explain why the veteran's daily use of topical 
corticosteroids to relieve itching did not constitute 
constant or near-constant systemic therapy to merit a 60 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(dermatitis or eczema).  The veteran argues that the skin is 
a body system and that the term "systemic" indicates 
relationship to a body system.  

Service Connection - Pes Planus

Essentially, the Court determined that there are four grounds 
for Board error in its July 2003 denial of service connection 
for pes planus.

First, the Board improperly relied on a July 2002 VA 
compensation and pension (C&P) examiner's opinion that the 
veteran's pes planus "most likely" is congenital (the 
examiner said that the veteran "most likely had the [pes 
planus] deformity when he entered the service and in my 
opinion the pes planus noted is of a congenital nature and 
was present upon entry into service").  The Court concluded 
that the words "most likely" are equivocal and do not rise 
to the level of "clear and unmistakable" evidence needed to 
rebut the presumption of soundness on entrance into service 
with respect to pes planus noted in service.  

Second, the Court found that a determination that the 
veteran's pes planus was congenital does not, alone, preclude 
service connection.  It found that the Board erred in not 
making a finding on whether the veteran's pes planus is a 
congenital defect, for which service connection is precluded 
under 38 C.F.R. § 3.303(c).    
 
Third, on the issue of whether pes planus might have been 
aggravated during service, the Court found that the Board had 
erred in relying on the July 2002 C&P examination report to 
the extent that it failed to note, as found by the Board, 
that the veteran's service medical records reflect no 
evidence of pes planus upon entrance into service but that 
the veteran had pes planus as of discharge, notwithstanding 
the C&P examiner's statement that he had reviewed the 
veteran's claims file.  The examiner had failed to address 
facts that, on their face, suggest changed condition of pes 
planus; the Board's reliance on that examiner's defective 
report was error.  

Fourth, the Court found that the Board has an opportunity to 
address the veteran's assertion that the July 2002 C&P 
examination report failed to comply with the Board' July 2001 
remand order because the examiner did not discuss the medical 
principles involved in acquiring pes planus or on what 
evidence that examiner relied on to conclude that his pes 
planus did not become aggravated during service.  

Examination is warranted on remand to address the above 
issues before the claim of entitlement to service connection 
for pes planus can be readjudicated.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions.  VA will notify the veteran if further action is 
required.

1.  Send the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) concerning the evidence needed to 
prove the parts of the claim for service 
connection involving the degree of 
disability and effective date of the 
disability.  

2.  Ask the veteran to identify the 
sources of any evidence, lay or medical, 
concerning his pes planus or 
neurodermatitis of the groin that is not 
already in the claims file.  If he does 
so, then assist the veteran in securing 
the missing items consistent with the duty 
to assist.  Advise the veteran that he may 
submit any such missing items himself if 
he has them, but that if he desires VA 
assistance to secure them, he must 
cooperate with development efforts by 
providing VA sufficient information about 
the sources thereof (i.e., names, 
addresses, approximate dates of treatment) 
to enable VA to further assist him.

3.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while this appeal is on remand 
status.


4.  Schedule the veteran for an 
examination of his pes planus.  Make the 
claims file  available for review by the 
examiner.  The examiner should determine 
whether or not the veteran has bilateral 
pes planus.  If he does not, the examiner 
should explain the basis for this opinion.  
If the veteran does have pes planus, the 
examination report should address the 
following questions:  

(a)  Is the veteran's pes planus is a 
congenital defect rather than a congenital 
disease?  Explain the basis for this 
opinion.

(b)  Did the veteran's pes planus clearly 
and unmistakably pre-existed service?  
Explain the basis for this opinion. 

(c)  If the examiner concludes that the 
veteran's pes planus clearly and 
unmistakably pre-existed service, the 
examiner should also indicate whether it 
is also clear and unmistakable that pes 
planus, not noted on entrance into service 
but noted on discharge from service, 
became aggravated (i.e., increased in 
disability) during service.  Explain the 
basis for this opinion.

5.  Schedule the veteran for an 
examination of his service-connected 
neurodermatitis.  Make the claims file  
available for review by the examiner.  The 
examiner is asked to review the treatment 
of the veteran's neurodermatitis of the 
groin, and discuss whether the topical 
corticosteroid ointments, creams, or 
medications applied on the affected skin 
surface do or do not constitute 
"systemic" therapy.  The examiner should 
explain the basis for this opinion.

6.  After completing the above, 
readjudicate the claim based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
or counsel an opportunity to respond to 
it.  Then, if in order, return the appeal 
to the Board for further review.    

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



